COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 CHRISTOPHER MIRANDA,                                         No. 08-15-00349-CR
                                               §
                             Appellant,                          Appeal from the
                                               §
 v.                                                           120th District Court
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                             State.                           (TC# 20130D04013)
                                               §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until August 11, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before August 11, 2016.

       IT IS SO ORDERED this 7th day of July, 2016.

                                            PER CURIAM



Before McClure, C.J., Rodriguez, and Hughes, JJ.